Citation Nr: 0315635	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1970.



This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1997 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2000, the 
Board denied the veteran's claim.  He appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court) which, in June 2001, vacated the Board's decision and 
remanded the case to the Board for further review.  In May 
2002, the Board again denied the veteran's claim; in October 
2002, the Court vacated that decision and remanded the case 
to the Board for further action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  In the instant case, the veteran has not 
been furnished with any information as to VA's enhanced 
obligations under the VCAA, and in particular as to VA's 
obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This matter should be 
addressed prior to any further appellate review of this case 
by the Board.  

In addition, a review of the record indicates that records 
not already associated with the veteran's claims file may be 
available; his representative notes that the veteran has 
indicated that he is currently taking prescription heart 
medication and experiences cardiac discomfort.  The veteran's 
representative has also requested that the veteran be 
accorded VA examination by a cardiologist and a pharmacist in 
order to ascertain the likelihood of a relationship between 
any currently diagnosed cardiovascular disorder and the 
medication prescribed by VA in July 1992.  The Board finds 
that the reports of such examinations might be helpful.



This case is accordingly REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for cardiovascular 
problems since 1992.  Upon obtaining any 
and all such names and addresses, and 
duly executed authorization for the 
release of private medical records if 
appropriate, the RO should request that 
any and all health care providers 
identified by the veteran furnish legible 
copies of all medical records compiled 
pursuant to treatment accorded the 
veteran since 1992 for cardiovascular 
problems.

2.  Following receipt of any and all such 
records, the RO should request that the 
veteran be accorded VA examinations by a 
cardiologist and a pharmacist, each of 
whom should be requested to furnish an 
opinion as to whether it is as likely as 
not that there is an etiological or 
causal relationship between any currently 
diagnosed cardiovascular disorder and the 
medication prescribed by VA during a July 
1992 VA hospitalization.  All tests 
indicated should be accomplished at this 
time, and all findings, and the reasons 
therefor, should be set forth in a clear, 
logical, and legible manner on the 
examination reports.  The veteran's 
claims folder is to be furnished to each 
examiner, for his or her review and 
referral, prior to each examination.

3.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to 


include, but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

4.  Following completion of the above, 
the RO should review the claim, and 
determine whether compensation for a 
heart disorder under 38 U.S.C.A. § 1151 
can now be awarded.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case, and with the appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further consideration, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




